Exhibit 10.2

EXECUTION COPY

TRANSITION SERVICES AGREEMENT

dated as of July 18, 2011

between

SUNOCO, INC.

and

SUNCOKE ENERGY, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS    Section 1.01.    Certain Defined
Terms      1    ARTICLE II    SERVICES, DURATION AND SERVICES MANAGERS   
Section 2.01.    Services      3    Section 2.02.    Duration of Services      3
   Section 2.03.    Additional Unspecified Services      4    Section 2.04.   
New Services      5    Section 2.05.    Transition Services Managers      5   
Section 2.06.    Personnel      6    ARTICLE III    SUNOCO MATERIALS    Section
3.01.    Corporate Policies      6    Section 3.02.    Limitation on Rights and
Obligations with Respect to the Sunoco Materials      7    ARTICLE IV    OTHER
ARRANGEMENTS    Section 4.01.    Software and Software Licenses      7   
ARTICLE V    ADDITIONAL AGREEMENTS    Section 5.01.    Sunoco Computer-Based and
Other Resources      9    Section 5.02.    Access to Facilities      9   
Section 5.03.    Cooperation      10    ARTICLE VI    COSTS AND DISBURSEMENTS   
Section 6.01.    Costs and Disbursements      10    Section 6.02.    Taxes     
11    Section 6.03.    No Right to Set-Off      11    ARTICLE VII    STANDARD
FOR SERVICE    Section 7.01.    Standard for Service      11   

 

-i-



--------------------------------------------------------------------------------

Section 7.02.    Disclaimer of Warranties      12    Section 7.03.    Compliance
with Laws and Regulations      12    ARTICLE VIII    LIMITED LIABILITY AND
INDEMNIFICATION    Section 8.01.    Consequential and Other Damages      12   
Section 8.02.    Limitation of Liability      13    Section 8.03.    Obligation
To Reperform; Liabilities      13    Section 8.04.    Release and Recipient
Indemnity      13    Section 8.05.    Provider Indemnity      13    Section
8.06.    Indemnification Procedures      13    Section 8.07.    Liability for
Payment Obligations      14    Section 8.08.    Exclusion of Other Remedies     
14    ARTICLE IX    DISPUTE RESOLUTION    Section 9.01.    Dispute Resolution   
  14    ARTICLE X    TERM AND TERMINATION    Section 10.01.    Term and
Termination      15    Section 10.02.    Effect of Termination      16   
Section 10.03.    Force Majeure      17    ARTICLE XI    GENERAL PROVISIONS   
Section 11.01.    No Agency      17    Section 11.02.    Subcontractors      17
   Section 11.03.    Treatment of Confidential Information      18    Section
11.04.    Further Assurances      18    Section 11.05.    Notices      18   
Section 11.06.    Severability      19    Section 11.07.    Entire Agreement   
  20    Section 11.08.    No Third-Party Beneficiaries      20    Section 11.09.
   Governing Law      20    Section 11.10.    Amendment      20    Section
11.11.    Rules of Construction      20    Section 11.12.    Counterparts     
21    Section 11.13.    Assignability      21    Section 11.14.    Waiver of
Jury Trial      22    Section 11.15.    Non-Recourse      22   

 

-ii-



--------------------------------------------------------------------------------

SCHEDULE A Sunoco Services

     A-1   

SCHEDULE B SunCoke Services

     B-1   

EXHIBIT I Services Managers

     I-1   

 

-iii-



--------------------------------------------------------------------------------

This TRANSITION SERVICES AGREEMENT, dated as of July 18, 2011 (this
“Agreement”), is by and between Sunoco, Inc., a Pennsylvania corporation
(“Sunoco”), and SunCoke Energy, Inc., a Delaware corporation (“SunCoke”).

RECITALS

WHEREAS, Sunoco and SunCoke have entered into a Separation and Distribution
Agreement, dated as of the date hereof (as amended, modified or supplemented
from time to time in accordance with its terms, the “Separation Agreement”);

WHEREAS, pursuant to the Separation Agreement, the Parties (as defined below)
agreed that (a) Sunoco shall provide or cause to be provided to SunCoke (and/or
its Affiliates on the date of this Agreement immediately after giving effect to
the IPO (as defined in the Separation Agreement), collectively referred to as
the “SunCoke Entities”) certain services, use of facilities and other assistance
on a transitional basis; and (b) SunCoke shall provide or cause to be provided
to Sunoco (and/or its Affiliates on the date of this Agreement immediately after
giving effect to the Separation, collectively referred to as the “Sunoco
Entities”) certain services, use of facilities and other assistance on a
transitional basis, in each of cases (a) and (b), in accordance with the terms
and subject to the conditions set forth in this Agreement; and

WHEREAS, the Separation Agreement requires execution and delivery of this
Agreement by Sunoco and SunCoke on or prior to the IPO Closing Date (as defined
in the Separation Agreement).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. (a) Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as in the Separation Agreement.

(b) The following capitalized terms used in this Agreement shall have the
meanings set forth below:

“Additional Services” shall have the meaning set forth in Section 2.03(a).

“Agreement” shall have the meaning set forth in the Preamble.

“Confidential Information” shall have the meaning set forth in Section 11.03(a).

“Dispute” shall have the meaning set forth in Section 9.01(a).

“Facilities” shall have the meaning set forth in Section 5.02(b).



--------------------------------------------------------------------------------

“Force Majeure” means, with respect to a Party, an event beyond the control of
such Party (or any Person acting on its behalf), which by its nature could not
have been reasonably foreseen by such Party (or such Person), or, if it could
have been reasonably foreseen, was unavoidable, and includes acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources or distribution
facilities.

“Interest Payment” shall have the meaning set forth in Section 6.01(c).

“New Services” shall have the meaning set forth in Section 2.04(a).

“Party” means Sunoco and SunCoke individually, and “Parties” means Sunoco and
SunCoke collectively, and, in each case, their permitted successors and assigns.

“Provider” means the Party or its Subsidiary or Affiliate providing a Service
under this Agreement.

“Provider Indemnified Party” shall have the meaning set forth in Section 8.04.

“Recipient” means the Party or its Subsidiary or Affiliate to whom a Service
under this Agreement is being provided.

“Recipient Indemnified Party” shall have the meaning set forth in Section 8.05.

“Representative” of a Person means any director, officer, employee, agent,
consultant, accountant, auditor, attorney or other representative of such
person.

“Schedule(s)” shall have the meaning set forth in Section 2.02.

“Separation Agreement” shall have the meaning set forth in the Preamble.

“Service Charges” shall have the meaning set forth in Section 6.01(a).

“Service Extension” shall have the meaning set forth in Section 10.01(d).

“Service Increases” shall have the meaning set forth in Section 2.03(b).

“Services” shall have the meaning set forth in Section 2.01.

“SunCoke” shall have the meaning set forth in the Preamble.

“SunCoke Entities” shall have the meaning set forth in the Recitals.

“SunCoke Services” shall have the meaning set forth in Section 2.01.

“SunCoke Services Manager” shall have the meaning set forth in Section 2.05(b).

“Sunoco” shall have the meaning set forth in the Preamble.

 

-2-



--------------------------------------------------------------------------------

“Sunoco Entities” shall have the meaning set forth in the Recitals.

“Sunoco Materials” shall have the meaning set forth in Section 3.01(a).

“Sunoco Services” shall have the meaning set forth in Section 2.01.

“Sunoco Services Manager” shall have the meaning set forth in Section 2.05(a).

“Termination Charges” shall mean, with respect to the early termination of any
Service (i) prior to the expiration of the applicable minimum service period or
(ii) without the requisite early termination notice, in each case, as set forth
in the Schedule relating to such Service, a monthly amount equal to any and all
Services Charges payable by the Recipient in connection with such Service
(x) for the remainder of the applicable minimum service period, if any, or
(y) if there is no minimum service period, for the remainder of the term of such
Service, in each case, payable on a monthly basis in accordance with
Section 6.01(a); provided, however, that the Provider shall use its commercially
reasonable efforts to reduce any costs, fees or expenses incurred by the
Provider or payable to any unaffiliated third-party provider in connection with
the provision of such Service and credit any such reductions against the
Termination Charges payable by the Recipient (it being agreed that no
Termination Charges shall be payable by a Recipient with respect to the early
termination of a Service in accordance with Section 10.01(b) and after the
minimum service period applicable to such Service set forth in the applicable
Schedule).

ARTICLE II

SERVICES, DURATION AND SERVICES MANAGERS

Section 2.01. Services. Subject to the terms and conditions of this Agreement,
(a) Sunoco shall provide (or cause to be provided) to the SunCoke Entities the
services listed on Schedule A to this Agreement (the “Sunoco Services”) and
(b) SunCoke shall provide (or cause to be provided) to the Sunoco Entities the
services listed on Schedule B to this Agreement (the “SunCoke Services,” and,
collectively with the Sunoco Services, any Additional Services, any Service
Increases and any New Services, the “Services”). All of the Services shall be
for the sole use and benefit of the respective Recipient and its respective
Party.

Section 2.02. Duration of Services. Subject to the terms of this Agreement, each
of Sunoco and SunCoke shall provide or cause to be provided to the respective
Recipients each Service until the earlier to occur of, with respect to each such
Service, (i) the expiration of the period of the maximum duration for such
Service as set forth on Schedule A, or Schedule B (each a “Schedule”, and
collectively, the “Schedules”) or (ii) the date on which such Service is
terminated under Section 10.01(b); provided, however, that each Recipient shall
use its commercially reasonable efforts to transition itself to a stand-alone
entity with respect to each Service during the period for such Service as set
forth in the relevant Schedules; and provided, further, to the extent that a
Provider’s ability to provide a Service is dependent on the continuation of
either a Sunoco Service or a SunCoke Service (and such dependence has been made
known to the other Party), as the case may be, the Provider’s obligation to
provide such dependent Service shall terminate automatically with the
termination of such supporting Sunoco Service or supporting SunCoke Service, as
the case may be.

 

-3-



--------------------------------------------------------------------------------

Section 2.03. Additional Unspecified Services. (a) After the date of this
Agreement, if Sunoco or SunCoke (i) identifies a service that (x) the Sunoco
Entities provided to the SunCoke Business prior to the IPO Closing Date that
SunCoke reasonably needs in order for the SunCoke Business to continue to
operate in substantially the same manner in which the SunCoke Business operated
prior to the IPO Closing Date, and such service was not included on Schedule A
(other than because the Parties agreed such service shall not be provided), or
(y) the SunCoke Entities provided to Sunoco or its Affiliates prior to the IPO
Closing Date that Sunoco reasonably needs in order for the Sunoco Business to
continue to operate in substantially the same manner in which the Sunoco
Business operated prior to the IPO Closing Date, and such service was not
included on Schedule B (other than because the Parties agreed such service shall
not be provided), and (ii) provides written notice to the other party within
ninety (90) days following the IPO Closing Date requesting such additional
services, then such other party shall use its commercially reasonable efforts to
provide such requested additional services (such additional services, the
“Additional Services”); provided, however, that no Party shall be obligated to
provide any Additional Service if it does not, in its reasonable judgment, have
adequate resources to provide such Additional Service or if the provision of
such Additional Service would significantly disrupt the operation of its
businesses. In connection with any request for Additional Services in accordance
with this Section 2.03(a), the Sunoco Services Manager and the SunCoke Services
Manager shall in good faith negotiate the terms of a supplemental Schedule,
which terms shall be consistent with the terms of, and the pricing methodology
used for, similar Services provided under this Agreement. The Parties shall
agree to the applicable Service Charge and the supplemental Schedule shall
describe in reasonable detail the nature, scope, service period(s), termination
provisions and other terms applicable to such Additional Services. Each
supplemental Schedule, as agreed to in writing by the Parties, shall be deemed
part of this Agreement as of the date of such agreement and the Additional
Services set forth therein shall be deemed “Services” provided under this
Agreement, in each case subject to the terms and conditions of this Agreement.

(b) After the date of this Agreement, if (i) (x) a Recipient requests or (y) a
Provider reasonably determines that the Recipient’s business requires, the
Provider to increase, relative to historical levels prior to the IPO Closing
Date, the volume, amount, level or frequency, as applicable, of any Service
provided by such Provider and (ii) such increase is reasonably determined by the
Recipient as necessary for the Recipient to operate its businesses (such
increases, the “Service Increases”), then such Provider shall use its
commercially reasonable efforts to provide the Service Increases in accordance
with such request; provided, however, that no Party shall be obligated to
provide any Service Increase if it does not, in its reasonable judgment, have
adequate resources to provide such Service Increase or if the provision of such
Service Increase would significantly disrupt the operation of its businesses. In
connection with any request for Service Increases in accordance with this
Section 2.03(b), the Sunoco Services Manager and the SunCoke Services Manager
shall in good faith negotiate the terms of an amendment to the applicable
Schedule, which amendment shall be consistent with the terms of, and the pricing
methodology used for, the applicable Service. Each amended Schedule, as agreed
to in writing by the Parties, shall be deemed part of this Agreement as of the
date of such agreement and the Service Increases set forth therein shall be
deemed a part of the “Services” provided under this Agreement, in each case
subject to the terms and conditions of this Agreement.

 

-4-



--------------------------------------------------------------------------------

Section 2.04. New Services. (a) From time to time during the term of this
Agreement, either Party may request the other Party to provide additional or
different services which such other Party is not expressly obligated to provide
under this Agreement (the “New Services”). The Party receiving such request
shall consider such request in good faith; provided, however, that no Party
shall be obligated to provide any New Services, including, because, after
negotiations between the Parties pursuant to Section 2.04(b), the Parties fail
to reach an agreement with respect to the terms (including the Service Charges)
applicable to the provision of such New Services.

(b) In connection with any request for New Services in accordance with
Section 2.04(a), the Sunoco Services Manager and the SunCoke Services Manager
shall in good faith (i) negotiate the applicable Service Charge and the terms of
a supplemental Schedule, which supplemental Schedule shall describe in
reasonable detail the nature, scope, service period(s), termination provisions
and other terms applicable to such New Services, and (ii) determine any costs
and expenses, including any start-up costs and expenses, that would be incurred
by the Provider in connection with the provision of such New Services, which
costs and expenses shall be borne solely by the Recipient. Each supplemental
Schedule, as agreed to in writing by the Parties, shall be deemed part of this
Agreement as of the date of such agreement and the New Services set forth
therein shall be deemed “Services” provided under this Agreement, in each case
subject to the terms and conditions of this Agreement.

Section 2.05. Transition Services Managers. (a) Sunoco hereby appoints and
designates the individual holding the Sunoco position set forth on Exhibit I to
act as its initial services manager (the “Sunoco Services Manager”), who will be
directly responsible for coordinating and managing the delivery of the Sunoco
Services and have authority to act on Sunoco’s behalf with respect to matters
relating to this Agreement. The Sunoco Services Manager will work with the
personnel of the Sunoco Entities to periodically address issues and matters
raised by SunCoke relating to this Agreement. Notwithstanding the requirements
of Section 11.05, all communications from SunCoke to Sunoco pursuant to this
Agreement regarding routine matters involving the Services set forth on the
Schedules shall be made through the Sunoco Services Manager, or such other
individual as specified by the Sunoco Services Manager in writing and delivered
to SunCoke by email or facsimile transmission with receipt confirmed. Sunoco
shall notify SunCoke of the appointment of a different Sunoco Services Manager,
if necessary, in accordance with Section 11.05.

(b) SunCoke hereby appoints and designates the individual holding the SunCoke
position set forth on Exhibit I to act as its initial services manager (the
“SunCoke Services Manager”), who will be directly responsible for coordinating
and managing the delivery of SunCoke Services and have authority to act on
SunCoke’ s behalf with respect to matters relating to this Agreement. The
SunCoke Services Manager will work with the personnel of the SunCoke Entities to
periodically address issues and matters raised by Sunoco relating to this
Agreement. Notwithstanding the requirements of Section 11.05, all communications
from Sunoco to SunCoke pursuant to this Agreement regarding routine matters
involving the Services set forth on the Schedules shall be made through the
SunCoke Services Manager or such other individual as specified by the SunCoke
Services Manager in writing and delivered to Sunoco by email or facsimile
transmission with receipt confirmed. SunCoke shall notify Sunoco of the
appointment of a different SunCoke Services Manager, if necessary, in accordance
with Section 11.05.

 

-5-



--------------------------------------------------------------------------------

Section 2.06. Personnel. (a) The Provider of any Service will make available to
the Recipient of such Service such personnel as may be necessary to provide such
Service. The Provider will have the right, in its reasonable discretion, to
(i) designate which personnel it will assign to perform such Service, and
(ii) remove and replace such personnel at any time, so long as there is no
resulting increase in costs or decrease in the level of service for the
Recipient; provided, however, that the Provider will use its commercially
reasonable efforts to limit the disruption to the Recipient in the transition of
the Services to different personnel.

(b) In the event that the provision of any Service by the Provider requires, as
set forth in the Schedules, the cooperation and services of the applicable
personnel of the Recipient, the Recipient will make available to the Provider
such personnel (who shall be appropriately qualified for purposes of the
provision of such Service by the Provider) as may be necessary for the Provider
to provide such Service. The Recipient will have the right, in its reasonable
discretion, to (i) designate which personnel it will make available to the
Provider in connection with the provision of such Service, and (ii) remove and
replace such personnel at any time, so long as there is no resulting increase in
costs to, or any adverse effect to the provision of such Service by, the
Provider; provided, however, that the Recipient will use its commercially
reasonable efforts to limit the disruption to the Provider in the transition of
such personnel. The Provider may, in its reasonable discretion and following
discussions with the Recipient, request the Recipient to remove and/or replace
any such personnel from their roles in respect of the Services being provided by
the Provider.

(c) No Provider shall be liable under this Agreement for any Liabilities
incurred by the Recipient Indemnified Parties that are primarily attributable
to, or that are a consequence of, any actions or inactions of the personnel of
the Recipient, except for any such actions or inactions undertaken pursuant to
the direction of the Provider.

ARTICLE III

SUNOCO MATERIALS

Section 3.01. Corporate Policies. (a) Sunoco shall provide SunCoke access and
rights to the corporate compliance policies and manuals published on the Sunoco
Intranet (the “Sunoco Materials”). Subject to the terms and conditions of this
Agreement, Sunoco grants to SunCoke a non-exclusive, royalty-free, fully
paid-up, worldwide license to create or have created materials based on the
Sunoco Materials for distribution to employees and suppliers of SunCoke and use
such materials in the operation of the SunCoke Business in substantially the
same manner as the Sunoco Materials were used by Sunoco prior to the
Distribution. It is understood and agreed that Sunoco makes no representation or
warranty, express or implied, as to the accuracy or completeness of any of the
Sunoco Materials, as to whether the Sunoco Materials comply with Law, as to the
non-infringement of any of the Sunoco Materials or as to the suitability of any
of the Sunoco Materials for use by SunCoke in respect of its business, or
otherwise.

 

-6-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, the text of any materials created by or for
SunCoke, and related to, or based upon, any of the Sunoco Materials, may not
contain any references to Sunoco (or any of Sunoco’s marks, names, trade dress,
logos or other source or business identifiers, including the Sunoco Name and
Sunoco Marks), Sunoco’s publications, Sunoco’s personnel (including senior
management), Sunoco’s management structures or any other indication that such
materials are based upon any of the Sunoco Materials.

Section 3.02. Limitation on Rights and Obligations with Respect to the Sunoco
Materials. (a) Sunoco shall have no obligation to (i) notify SunCoke of any
changes or proposed changes to any of the Sunoco Materials, (ii) include SunCoke
in any consideration of proposed changes to any of the Sunoco Materials,
(iii) provide draft changes of any of the Sunoco Materials to SunCoke for review
and/or comment or (iv) provide SunCoke with any updated materials relating to
any of the Sunoco Materials, except as such updated materials may be necessary
in order to permit SunCoke to comply with the requirements of any corporate
policy that is contained in the Sunoco Materials and with which SunCoke is
otherwise required to comply. SunCoke acknowledges and agrees that, except as
expressly set forth above, Sunoco reserves all rights (including all
Intellectual Property rights) in, to and under the Sunoco Materials and no
rights with respect to ownership or use, except as otherwise expressly provided
in this Agreement, shall vest in SunCoke. The Parties acknowledge and agree that
the Sunoco Materials are the Confidential Information of Sunoco. SunCoke shall
use at least the same degree of care to prevent and restrain the unauthorized
use or disclosure of any materials created by or for SunCoke that are based upon
any of the Sunoco Materials as it uses for its other confidential information of
a like nature, but in no event less than a reasonable degree of care. SunCoke
will allow Sunoco reasonable access to personnel and information as reasonably
necessary to determine SunCoke’ s compliance with the provisions set forth
above; provided, however, such access shall not unreasonably interfere with any
of the business or operations of SunCoke. Subject to Section 9.01, in the event
that Sunoco determines that SunCoke has not materially complied with some or all
of its obligations with respect to any or all of the Sunoco Materials, Sunoco
may terminate SunCoke’s rights with respect to such Sunoco Materials upon
written notice to SunCoke and, in such case, Sunoco shall be entitled to require
such Sunoco Materials to be returned to Sunoco or destroyed and any materials
created by or for SunCoke that are based upon such Sunoco Materials to be
destroyed (with such destruction certified by SunCoke in writing to Sunoco
promptly after such termination).

(b) If SunCoke determines to cease to avail itself of any of the Sunoco
Materials or upon expiration or termination of any period during which SunCoke
is permitted to use any of the Sunoco Materials, Sunoco and SunCoke shall
cooperate in good faith to take reasonable and appropriate actions to effectuate
such determination, expiration or termination, to arrange for the return to
Sunoco or destruction of such Sunoco Materials and to protect Sunoco’s rights
and interests in such Sunoco Materials.

ARTICLE IV

OTHER ARRANGEMENTS

Section 4.01. Software and Software Licenses. (a) If and to the extent requested
by SunCoke, Sunoco shall use commercially reasonable efforts to assist SunCoke
in its efforts to obtain licenses (or other appropriate rights) to use,
duplicate and distribute, as necessary and applicable, certain computer software
necessary for Sunoco to provide, or SunCoke to receive, Sunoco Services (which
shall include providing SunCoke the opportunity to receive a copy of, or

 

-7-



--------------------------------------------------------------------------------

any communication between Sunoco and the applicable third-party licensor in
connection therewith); provided, however, that Sunoco and SunCoke shall identify
the specific types and quantities of any such software licenses; provided,
further, that Sunoco shall not be required to pay any fees or other payments or
incur any obligations or liabilities to enable SunCoke to obtain any such
license or rights; provided, further, that Sunoco shall not be required to seek
broader rights or more favorable terms for SunCoke than those applicable to
Sunoco or SunCoke, as the case may be, prior to the date of this Agreement or as
may be applicable to Sunoco from time to time hereafter; and, provided, further,
that SunCoke shall bear only those costs that relate solely and directly to
obtaining such licenses (or other appropriation rights) in the ordinary course.
The Parties acknowledge and agree that there can be no assurance that Sunoco’s
efforts will be successful or that SunCoke will be able to obtain such licenses
or rights on acceptable terms or at all and, where Sunoco enjoys rights under
any enterprise or site license or similar license, the Parties acknowledge that
such license typically precludes partial transfers or assignments or operation
of a service bureau on behalf of unaffiliated entities. In the event that
SunCoke is unable to obtain such software licenses, the Parties shall work
together using commercially reasonable efforts to obtain an alternative software
license to allow Sunoco to provide, or SunCoke to receive, such Sunoco Services,
and the Parties shall negotiate in good faith an amendment to the applicable
Schedule to reflect any such new arrangement, which amended Schedule shall not
require SunCoke to pay for any fees, expenses or costs relating to the software
license that SunCoke was unable to obtain pursuant to the provisions of this
Section 4.01(a).

(b) If and to the extent requested by Sunoco, SunCoke shall use commercially
reasonable efforts to assist Sunoco in its efforts to obtain licenses (or other
appropriate rights) to use, duplicate and distribute, as necessary and
applicable, certain computer software necessary for SunCoke to provide, or
Sunoco to receive, SunCoke Services (which assistance shall include providing
Sunoco the opportunity to receive a copy of, or participate in, any
communication between SunCoke and the applicable third party licensor in
connection therewith); provided, however, that Sunoco and SunCoke shall identify
the specific types and quantities of any such software licenses; provided,
further, that SunCoke shall not be required to pay any fees or other payments or
incur any obligations or liabilities to enable Sunoco to obtain any such license
or rights; provided, further, that SunCoke shall not be required to seek broader
rights or more favorable terms for Sunoco than those applicable to Sunoco or
SunCoke, as the case may be, prior to the date of this Agreement or as may be
applicable to SunCoke from time to time hereafter; and, provided, further, that
Sunoco shall bear only those costs that relate solely and directly to obtaining
such licenses (or other appropriation rights) in the ordinary course. The
Parties acknowledge and agree that there can be no assurance that SunCoke’s
efforts will be successful or that Sunoco will be able to obtain such licenses
or rights on acceptable terms or at all and, where SunCoke enjoys rights under
any enterprise or site license or similar license, the Parties acknowledge that
such license typically precludes partial transfers or assignments or operation
of a service bureau on behalf of unaffiliated entities. In the event that Sunoco
is unable to obtain such software licenses, the Parties shall work together
using commercially reasonable efforts to obtain an alternative software license
to allow SunCoke to provide, or Sunoco to receive, such SunCoke Services, and
the Parties shall negotiate in good faith an amendment to the applicable
Schedule to reflect any such new arrangement, which amended Schedule shall not
require Sunoco to pay for any fees, expenses or costs relating to the software
license that Sunoco was unable to obtain pursuant to the provisions of this
Section 4.01(b).

 

-8-



--------------------------------------------------------------------------------

(c) In the event that there are any costs associated with obtaining software
licenses in accordance with Section 4.01 that (i) would not be payable in the
ordinary course, whether (x) in the form of a “transfer fee” or other similar
fees or expenses payable by the Recipient, or (y) in connection with a
third-party demand to resolve an issue that is unrelated to the Recipient or the
license that the Recipient is seeking to obtain, and (ii) would not have been
payable by the Recipient absent the need for a consent or waiver in connection
with the license that the Recipient is seeking to obtain, such costs shall be
split 50/50 between the Provider and the Recipient.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.01. Sunoco Computer-Based and Other Resources.

(a) From and after the date of this Agreement, SunCoke and its Affiliates shall
cause all of their personnel having access to the Sunoco Intranet or such other
computer software, networks, hardware, technology or computer based resources
pursuant to the Separation Agreement, or any Ancillary Agreement, or in
connection with performance, receipt or delivery of a Service, to comply with
all security guidelines (including physical security, network access, internet
security, confidentiality and personal data security guidelines) of Sunoco and
its Affiliates (of which Sunoco provides SunCoke notice). SunCoke shall ensure
that the access contemplated by this Section 5.01 shall be used by such
personnel only for the purposes contemplated by, and subject to the terms of,
this Agreement.

(b) Except as expressly provided in the Separation Agreement or in any other
Ancillary Agreements or unless required in connection with the performance or
delivery of any Services, each of the Parties and its Affiliates shall cease
using (and shall cause their employees to cease using) the services made
available by the other Party and its Affiliates prior to the date of this
Agreement.

Section 5.02. Access to Facilities. (a) SunCoke shall, and shall cause its
Subsidiaries to, allow Sunoco and its Representatives reasonable access to the
facilities of SunCoke necessary for Sunoco to fulfill its obligations under this
Agreement.

(b) Sunoco shall, and shall cause its Subsidiaries to, allow SunCoke and its
Representatives reasonable access to the facilities of Sunoco necessary for
SunCoke to fulfill its obligations under this Agreement.

Notwithstanding the other rights of access of the Parties under this Agreement,
each Party shall, and shall cause its Subsidiaries to, afford the other Party,
its Subsidiaries and Representatives, following not less than five (5) business
days’ prior written notice from the other Party, reasonable access during normal
business hours to the facilities, information, systems, infrastructure, and
personnel of the relevant Providers as reasonably necessary for the other Party
to verify the adequacy of internal controls over information technology,
reporting of financial data and related processes employed in connection with
the Services, including in connection with verifying compliance with Section 404
of the Sarbanes-Oxley Act of 2002; provided, however, such access shall not
unreasonably interfere with any of the business or operations of such Party or
its Subsidiaries.

 

-9-



--------------------------------------------------------------------------------

(c) Except as otherwise permitted by the other Party in writing, each Party
shall permit only its authorized Representatives, contractors, invitees or
licensees to access the other Party’s facilities.

Section 5.03. Cooperation. It is understood that it will require the significant
efforts of both Parties to implement this Agreement and to ensure performance of
this Agreement by the Parties at the agreed upon levels in accordance with all
of the terms and conditions of this Agreement. The Parties will cooperate,
acting in good faith and using commercially reasonable efforts, to effect a
smooth and orderly transition of the Services provided under this Agreement from
the Provider to the Recipient (including repairs & maintenance Services and the
assignment or transfer of the rights and obligations under any third-party
contracts relating to the Services); provided, however, that this Section 5.03
shall not require either Party to incur any out-of-pocket costs or expenses
unless and except as expressly provided in this Agreement or otherwise agreed to
in writing by the Parties.

ARTICLE VI

COSTS AND DISBURSEMENTS

Section 6.01. Costs and Disbursements. (a) Except as otherwise provided in this
Agreement or in the Schedules to this Agreement, a Recipient of Services shall
pay to the Provider of such Services a monthly fee for the Services (or category
of Services, as applicable) (each fee constituting a “Service Charge” and,
collectively, “Service Charges”), which Service Charges shall be agreed to by
the Parties from time to time and generally determined in a manner consistent
with the historical methodology used by Sunoco for assessing fees with respect
to the SunCoke Business. During the term of this Agreement, the amount of a
Service Charge for any Services (or category of Services, as applicable) may
increase to the extent of: (i) any increases mutually agreed to by the Parties,
(ii) any Service Charges applicable to any Additional Services or New Services,
and (iii) any increase in the rates or charges imposed by any third-party
provider that is providing Services. Together with any monthly invoice for
Service Charges, the Provider shall provide the Recipient with documentation to
support the calculation of such Service Charges.

(b) Recipient shall reimburse Provider for reasonable out-of-pocket costs and
expenses incurred by Provider or its Affiliates in connection with providing the
Services (including necessary travel-related expenses) to the extent that such
costs and expenses are not reflected in the Service Charge for such Services;
provided, however, that any such cost or expense not consistent with historical
practice between the Parties and exceeding $10,000 per month, for any Service
(including business travel and related expenses) shall require advance approval
of the Recipient. Any authorized travel-related expenses incurred in performing
the Services shall be incurred and charged to Recipient in accordance with
Provider’s then applicable business travel policies.

 

-10-



--------------------------------------------------------------------------------

(c) The Recipient shall pay the amount of each such invoice by wire transfer (or
such other method of payment as may be agreed between the Parties) to the
Provider within fifteen (15) days of the receipt of each such invoice, including
appropriate documentation as described herein, as instructed by the Provider. In
the absence of a timely notice of billing dispute in accordance with the
provisions of Article IX of this Agreement, if the Recipient fails to pay such
amount by the due date, the Recipient shall be obligated to pay to the Provider,
in addition to the amount due, interest at an annual default interest rate of
three percent (3%), or the maximum legal rate whichever is lower (the “Interest
Payment”), accruing from the date the payment was due through the date of actual
payment.

(d) Subject to the confidentiality provisions set forth in Section 11.03, each
Party shall, and shall cause their respective Affiliates to, provide, upon ten
(10) days’ prior written notice from the other Party, any information within
such Party’s or its Affiliates’ possession that the requesting Party reasonably
requests in connection with any Services being provided to such requesting Party
by an unaffiliated third-party provider, including any applicable invoices,
agreements documenting the arrangements between such third-party provider and
the Provider and other supporting documentation; provided, however, that each
Party shall make no more than one such request during any fiscal quarter.

Section 6.02. Taxes. (a) Without limiting any provisions of this Agreement, the
Recipient shall bear any and all sales, use, transaction and transfer taxes and
other similar charges (and any related interest and penalties) imposed on, or
payable with respect to, any fees or charges, including any Service Charges,
payable by it pursuant to this Agreement; provided, however, that any applicable
gross receipts taxes shall be borne by the Provider unless the Provider is
required by law to obtain, or allowed to separately invoice for and obtain,
reimbursement of such taxes from the Recipient.

(b) Notwithstanding anything to the contrary in this Section 6.02, or elsewhere
in this Agreement, the Recipient shall be entitled to withhold from any payments
to the Provider any such taxes that Recipient is required by law to withhold and
shall pay over such taxes to the applicable taxing authority.

Section 6.03. No Right to Set-Off. The Service Charges due and payable hereunder
shall be invoiced and paid in U.S. dollars, except as may be expressly provided
in any relevant Schedule hereto. The Recipient shall pay the full amount of
Service Charges and shall not set-off, counterclaim or otherwise withhold any
amount owed to the Provider under this Agreement on account of any obligation
owed by the Provider to the Recipient that has not been finally adjudicated,
settled or otherwise agreed upon by the Parties in writing.

ARTICLE VII

STANDARD FOR SERVICE

Section 7.01. Standard for Service. Except where the Provider is restricted by
an existing contract with a third party or by Law, the Provider agrees (i) to
perform the Services with substantially the same nature, quality, standard of
care and service levels at which the same or similar services were performed by
or on behalf of the Provider prior to the IPO Closing Date or, if not so
previously provided, then substantially similar to that which are applicable to
similar services provided to the Provider’s Affiliates or other business
components; (ii) upon receipt of written notice from the Recipient identifying
any outage, interruption or other failure of any

 

-11-



--------------------------------------------------------------------------------

Service, to respond to such outage, interruption or other failure of any
Services in a manner that is substantially similar to the manner in which such
Provider or its Affiliates responded to any outage, interruption or other
failure of the same or similar services prior to the IPO Closing Date. The
Parties acknowledge that an outage, interruption or other failure of any Service
shall not be deemed to be a breach of the provisions of this Section 7.01 so
long as the applicable Provider complies with the foregoing clause (ii). As of,
or following, the date of this Agreement, if the Provider is or becomes aware of
any restriction on the Provider by an existing contract with a third-party that
would restrict the nature, quality, standard of care or service levels
applicable to delivery of the Services to be provided by the Provider to the
Recipient, the Provider shall use commercially reasonable efforts to promptly
notify the Recipient of any such restriction (which notice shall in any event
precede any change to, or reduction in, the nature, quality, standard of care or
service levels applicable to delivery of the Services resulting from such
restriction) and use commercially reasonable efforts in good faith to provide
such Services in a manner as closely as possible to the standards described in
this Section 7.01, and the Parties shall negotiate in good faith an amendment to
the applicable Schedule to reflect any such new arrangement.

Section 7.02. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES ACKNOWLEDGE AND AGREE THAT THE SERVICES ARE PROVIDED
AS-IS, THAT THE RECIPIENTS ASSUME ALL RISKS AND LIABILITY ARISING FROM OR
RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES AND EACH PROVIDER MAKES NO
REPRESENTATION OR WARRANTY WITH RESPECT THERETO. EXCEPT AS EXPRESSLY SET FORTH
IN THIS AGREEMENT, PROVIDERS HEREBY EXPRESSLY DISCLAIM ALL REPRESENTATIONS AND
WARRANTIES REGARDING THE SERVICES, WHETHER EXPRESS OR IMPLIED, INCLUDING ANY
REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE, NONINFRINGEMENT,
COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE TRANSITION SERVICES FOR A
PARTICULAR PURPOSE.

Section 7.03. Compliance with Laws and Regulations. Each Party shall be
responsible for its own compliance with any and all Laws applicable to its
performance under this Agreement. No Party will knowingly take any action in
violation of any such applicable Law that results in liability being imposed on
the other Party.

ARTICLE VIII

LIMITED LIABILITY AND INDEMNIFICATION

Section 8.01. Consequential and Other Damages. Notwithstanding anything to the
contrary contained in the Separation Agreement or this Agreement, the Provider
shall not be liable to the Recipient or any of its Affiliates or
Representatives, whether in contract, tort (including negligence and strict
liability) or otherwise, at law or equity, for any special, indirect,
incidental, punitive or consequential damages whatsoever (including lost profits
or damages calculated on multiples of earnings approaches), which in any way
arise out of, relate to or are a consequence of, the performance or
nonperformance by the Provider (including any Affiliates and Representatives of
the Provider and any third-party providers, in each case, providing the
applicable Services) under this Agreement or the provision of, or failure to
provide, any Services under this Agreement, including with respect to loss of
profits, business interruptions or claims of customers.

 

-12-



--------------------------------------------------------------------------------

Section 8.02. Limitation of Liability. The Liabilities of each Provider and its
Affiliates and Representatives, collectively, under this Agreement for any act
or failure to act in connection herewith (including the performance or breach of
this Agreement), or from the sale, delivery, provision or use of any Services
provided under or contemplated by this Agreement, whether in contract, tort
(including negligence and strict liability) or otherwise, shall not exceed the
total aggregate Service Charges (excluding any third-party costs and expenses
included in such Service Charges) actually paid to such Provider by the
Recipient pursuant to this Agreement.

Section 8.03. Obligation To Reperform; Liabilities. In the event of any breach
of this Agreement by any Provider with respect to the provision of any Services
(with respect to which the Provider can reasonably be expected to re-perform in
a commercially reasonable manner), the Provider shall (a) promptly correct in
all material respects such error, defect or breach or re-perform in all material
respects such Services at the request of the Recipient and at the sole cost and
expense of the Provider and (b) subject to the limitations set forth in Sections
8.01 and 8.02, reimburse the Recipient and its Affiliates and Representatives
for Liabilities attributable to such breach by the Provider. The remedy set
forth in this Section 8.03 shall be the sole and exclusive remedy of the
Recipient for any such breach of this Agreement. Any request for re-performance
in accordance with this Section 8.03 by the Recipient must be in writing and
specify in reasonable detail the particular error, defect or breach, and such
request must be made no more than one (1) month from the date such breach
occurred.

Section 8.04. Release and Recipient Indemnity. Subject to Section 8.01, each
Recipient hereby releases the applicable Provider and its Affiliates and
Representatives (each, a “Provider Indemnified Party”), and each Recipient
hereby agrees to indemnify, defend and hold harmless each such Provider
Indemnified Party from and against any and all Liabilities arising from,
relating to or in connection with: (a) the use of any Services by such Recipient
or any of its Affiliates, Representatives or other Persons using such Services;
or (b) the sale, delivery, provision or use of any Services provided under or
contemplated by this Agreement, in the case of each of clause (a) and (b),
except to the extent that such Liabilities arise out of, relate to or are a
consequence of the applicable Provider Indemnified Party’s bad faith, gross
negligence or willful misconduct.

Section 8.05. Provider Indemnity. Subject to Section 8.01, each Provider hereby
agrees to indemnify, defend and hold harmless the applicable Recipient and its
Affiliates and Representatives (each a “Recipient Indemnified Party”), from and
against any and all Liabilities arising from, relating to or in connection with:
(a) the use of any Services by such Recipient or any of its Affiliates,
Representatives or other Persons using such Services; or (b) the sale, delivery,
provision or use of any Services provided under or contemplated by this
Agreement, in the case of each of clause (a) and (b), to the extent that such
Liabilities arise out of, relate to or are a consequence of the applicable
Provider’s bad faith, gross negligence or willful misconduct.

Section 8.06. Indemnification Procedures. The provisions of Article V of the
Separation Agreement shall govern claims for indemnification under this
Agreement.

 

-13-



--------------------------------------------------------------------------------

Section 8.07. Liability for Payment Obligations. Nothing in this Article VIII
shall be deemed to eliminate or limit, in any respect, Sunoco’s or SunCoke’s
express obligation in this Agreement to pay Termination Charges or Service
Charges for Services rendered in accordance with this Agreement.

Section 8.08. Exclusion of Other Remedies. The provisions of Sections 8.03, 8.04
and 8.05 of this Agreement shall be the sole and exclusive remedies of the
Provider Indemnified Parties and the Recipient Indemnified Parties, as
applicable, for any claim, loss, damage, expense or liability, whether arising
from statute, principle of common or civil law, principles of strict liability,
tort, contract or otherwise under this Agreement.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.01. Dispute Resolution.

(a) In the event of any dispute, controversy or claim arising out of or relating
to the transactions contemplated by this Agreement, or the validity,
interpretation, breach or termination of any provision of this Agreement, or
calculation or allocation of the costs of any Service, including claims seeking
redress or asserting rights under any Law (each, a “Dispute”), Sunoco and
SunCoke agree that the Sunoco Services Manager and the SunCoke Services Manager
(or such other persons as Sunoco and SunCoke may designate) shall negotiate in
good faith in an attempt to resolve such Dispute amicably. If such Dispute has
not been resolved to the mutual satisfaction of Sunoco and SunCoke within
fifteen (15) days after the initial written notice of the Dispute (or such
longer period as the Parties may agree), then such Dispute shall be resolved in
accordance with the dispute resolution process referred to in Article VII of the
Separation Agreement; provided, however, that such dispute resolution process
shall not modify or add to the remedies available to the Parties under this
Agreement.

(b) In any Dispute regarding the amount of a Service Charge, if such Dispute is
finally resolved pursuant to the dispute resolution process set forth or
referred to in Section 9.01(a) and it is determined that the Service Charge that
the Provider has invoiced the Recipient, and that the Recipient has paid to the
Provider, is greater or less than the amount that the Service Charge should have
been, then (a) if it is determined that the Recipient has overpaid the Service
Charge, the Provider shall within five (5) business days after such
determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (b) if it is
determined that the Recipient has underpaid the Service Charge, the Recipient
shall within five (5) business days after such determination reimburse the
Provider an amount of cash equal to such underpayment, plus the Interest
Payment, accruing from the date such payment originally should have been made by
the Recipient to the time of payment by the Recipient.

 

-14-



--------------------------------------------------------------------------------

ARTICLE X

TERM AND TERMINATION

Section 10.01. Term and Termination. (a) This Agreement shall commence
immediately upon the IPO Closing Date and shall terminate upon the earlier to
occur of: (i) the last date on which either Party is obligated to provide any
Service to the other Party in accordance with the terms of this Agreement or
(ii) the mutual written agreement of the Parties to terminate this Agreement in
its entirety.

(b) Without prejudice to a Recipient’s rights with respect to a Force Majeure, a
Recipient may from time to time terminate this Agreement with respect to the
entirety of any individual Service but not a portion thereof:

(i) for any reason or no reason, upon providing at least thirty (30) days’ prior
written notice to the Provider; provided, however, that, if the effective date
of such termination is earlier than the end of the minimum service period for
such Service, then the Recipient must pay any applicable Termination Charges
pursuant to Section 10.02; or

(ii) if the Provider of such Service has failed to perform any of its material
obligations under this Agreement with respect to such Service, and such failure
shall continue to exist thirty (30) days after receipt by the Provider of
written notice of such failure from the Recipient.

A Provider may terminate this Agreement with respect to one or more Services, in
whole but not in part, at any time upon prior written notice to the Recipient if
the Recipient has failed to perform any of its material obligations under this
Agreement relating to such Services, including making payment of Service Charges
when due, and such failure shall continue uncured for a period of thirty
(30) days after receipt by the Recipient of a written notice of such failure
from the Provider. The relevant Schedule shall be updated to reflect any
terminated Service. In the event that any Service is terminated other than at
the end of a month, the Service Charge associated with such Service shall be
pro-rated appropriately. The Parties acknowledge that there may be
interdependencies among the Services being provided under this Agreement that
are not identified on the applicable Schedules and agree that, if the Provider’s
ability to provide a particular Service in accordance with this Agreement is
materially and adversely affected by the termination of another Service in
accordance with Section 10.01(b)(i) prior to the expiration of the period of the
maximum duration for such Service, then the Parties shall negotiate in good
faith to amend the Schedule relating to such impacted continuing Service, which
amendment shall be consistent with the terms of, and the pricing methodology
used for, comparable Services.

(c) A Recipient may from time to time request a reduction in part of the scope
or amount of any Service that is identified on the applicable Schedule as being
subject to the provisions of this Section 10.01(c). If requested to do so by
Recipient, the Provider agrees to discuss in good faith appropriate reductions
to the relevant Service Charges in light of all relevant factors including the
costs and benefits to the Provider of any such reductions. If, after such
discussions, the Recipient and the Provider do not agree to any requested
reduction of the scope or amount of any Service and the relevant Service Charges
in connection therewith, then there shall be no change to the scope or amount of
any Services or Service Charges under this

 

-15-



--------------------------------------------------------------------------------

Agreement. In the event that a Recipient and a Provider agreed to any reduction
of Service and the relevant Service Charges, the relevant Schedule shall be
updated to reflect such reduced Service. In the event that any Service is
reduced other than at the end of a month, the Service Charge associated with
such Service for the month in which such Service is reduced shall be pro-rated
appropriately.

(d) In connection with the termination of any Service other than the Services
identified on the Schedules as not being subject to the provisions of this
Section 10.01(d), if the Recipient or the Provider reasonably determines that it
will require such Service to continue beyond the date on which such Service is
scheduled to terminate (either in accordance with any termination notice
provided pursuant to Section 10.01(b)(i) or the termination date specified in
the applicable Schedule), either Party may request the other Party to extend
such Service for a specified period beyond the scheduled termination of such
Service (which period shall in no event be longer than ninety (90) days, a
“Service Extension”) by written notice to the other Party no less than thirty
(30) days prior to the date of such scheduled termination, and the Parties shall
use commercially reasonable efforts to comply with such Service Extension;
provided, however, that (i) there shall be no more than one (1) Service
Extension with respect to each Service and (ii) the Provider shall not be
obligated to provide such Service Extension if a third-party consent is required
and cannot be obtained by the Provider. Within five (5) days following either
Party’s receipt of a written notice requesting a Service Extension, the Sunoco
Services Manager and the SunCoke Services Manager shall in good faith
(x) negotiate the terms of an amendment to the applicable Schedule, which
amendment shall be consistent with the terms of, and the pricing methodology
used for, the applicable Service, and (y) determine the costs and expenses
(which shall not include any Service Charges payable under this Agreement), if
any, that would be incurred by the Provider or the Recipient, as the case may
be, in connection with the provision of such Service Extension, which costs and
expenses shall be borne solely by the Party requesting the Service Extension.
Each amended Schedule, as agreed to in writing by the Parties, shall be deemed
part of this Agreement as of the date of such agreement and any Services
provided pursuant to such Service Extensions shall be deemed “Services” provided
under this Agreement, in each case subject to the terms and conditions of this
Agreement.

Section 10.02. Effect of Termination. Upon termination of any Service pursuant
to this Agreement, the Provider of the terminated Service will have no further
obligation to provide the terminated Service, and the relevant Recipient will
have no obligation to pay any future Service Charges relating to any such
Service; provided, however, that the Recipient shall remain obligated to the
relevant Provider for the (i) Service Charges owed and payable in respect of
Services provided prior to the effective date of termination and (ii) any
applicable Termination Charges, which shall be payable only in the event that
the Recipient terminates any Service (x) prior to the expiration of the
applicable minimum service period or (y) without providing the requisite early
termination notice, in each case, as set forth in the Schedule relating to such
Service. In connection with termination of any Service, the provisions of this
Agreement not relating solely to such terminated Service shall survive any such
termination, and in connection with a termination of this Agreement, Article I,
Article VIII (including liability in respect of any indemnifiable Liabilities
under this Agreement arising or occurring on or prior to the date of
termination), Article IX, Article X, Article XI, all confidentiality obligations
under this Agreement and liability for all due and unpaid Service Charges and
any applicable Termination Charges payable pursuant to the early termination of
a Service prior to the minimum service period provided in the applicable
Schedule, shall continue to survive indefinitely.

 

-16-



--------------------------------------------------------------------------------

Section 10.03. Force Majeure. (a) Neither Party (nor any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure; provided, however, that (i) such Party (or such Person) shall have
exercised commercially reasonable efforts to minimize the effect of Force
Majeure on its obligations; and (ii) the nature, quality and standard of care
that the Provider shall provide in delivering a Service after a Force Majeure
shall be substantially the same as the nature, quality and standard of care that
the Provider provides to its Affiliates and its other business components with
respect to such Service. In the event of an occurrence of a Force Majeure, the
Party whose performance is affected thereby shall give notice of suspension as
soon as reasonably practicable to the other stating the date and extent of such
suspension and the cause thereof, and such Party shall resume the performance of
such obligations as soon as reasonably practicable after the removal of such
cause.

(b) During the period of a Force Majeure, the Recipient shall be entitled to
seek an alternative service provider with respect to such Service(s) and shall
be entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Service Charges for such Services(s) throughout the
duration of such Force Majeure) if a Force Majeure shall continue to exist for
more than fifteen (15) consecutive days, it being understood that Recipient
shall not be required to provide any advance notice of such termination to
Provider or pay any Termination Charges in connection therewith.

ARTICLE XI

GENERAL PROVISIONS

Section 11.01. No Agency. Nothing in this Agreement shall be deemed in any way
or for any purpose to constitute any party an agent of another unaffiliated
party in the conduct of such other party’s business. A Provider of any Service
under this Agreement shall act as an independent contractor and not as the agent
of the Recipient in performing such Service, maintaining control over its
employees, its subcontractors and their employees and complying with all
withholding of income at source requirements, whether federal, state, local or
foreign.

Section 11.02. Subcontractors. A Provider may hire or engage one or more
subcontractors to perform any or all of its obligations under this Agreement;
provided, however, that (i) such Provider shall use the same degree of care in
selecting any such subcontractor as it would if such contractor was being
retained to provide similar services to the Provider and (ii) such Provider
shall in all cases remain primarily responsible for all of its obligations under
this Agreement with respect to the scope of the Services, the standard for
services as set forth in Article VII and the content of the Services provided to
the Recipient.

 

-17-



--------------------------------------------------------------------------------

Section 11.03. Treatment of Confidential Information.

(a) The Parties shall not, and shall cause all other persons providing Services
or having access to information of the other Party that is known to such Party
as confidential or proprietary (“Confidential Information”) not to, disclose to
any other person or use, except for purposes of this Agreement, any Confidential
Information of the other Party; provided, however, that each Party may disclose
Confidential Information of the other Party, to the extent permitted by
applicable Law: (i) to its Representatives on a need-to-know basis in connection
with the performance of such Party’s obligations under this Agreement; (ii) in
any report, statement, testimony or other submission required to be made to any
Governmental Authority having jurisdiction over the disclosing Party; or
(iii) in order to comply with applicable Law, or in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to the disclosing Party in the course of any litigation, investigation or
administrative proceeding. In the event that a Party becomes legally compelled
(based on advice of counsel) by deposition, interrogatory, request for documents
subpoena, civil investigative demand or similar judicial or administrative
process to disclose any Confidential Information of the other Party, such
disclosing Party shall provide the other Party with prompt prior written notice
of such requirement, and, to the extent reasonably practicable, cooperate with
the other Party (at such other Party’s expense) to obtain a protective order or
similar remedy to cause such Confidential Information not to be disclosed,
including interposing all available objections thereto, such as objections based
on settlement privilege. In the event that such protective order or other
similar remedy is not obtained, the disclosing Party shall furnish only that
portion of the Confidential Information that has been legally compelled, and
shall exercise its commercially reasonable efforts (at such other Party’s
expense) to obtain assurance that confidential treatment will be accorded such
Confidential Information.

(b) Each Party shall, and shall cause its Representatives to protect the
Confidential Information of the other Party by using the same degree of care to
prevent the unauthorized disclosure of such as the Party uses to protect its own
confidential information of a like nature.

(c) Each Party shall cause its Representatives to agree to be bound by the same
restrictions on use and disclosure of Confidential Information as are binding
upon such Party in advance of the disclosure of any such Confidential
Information to them.

(d) Each Party shall comply with all applicable state, federal and foreign
privacy and data protection Laws that are or that may in the future be
applicable to the provision of Services under this Agreement.

Section 11.04. Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver any further legal
instruments and perform any acts that are or may become necessary to effectuate
this Agreement.

Section 11.05. Notices. Except with respect to routine communications by the
Sunoco Services Manager and SunCoke Services Manager under Section 2.05, all
notices, requests, claims, demands and other communications under this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery in person, by overnight courier
service, by facsimile or electronic transmission with receipt

 

-18-



--------------------------------------------------------------------------------

confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 11.05):

 

  (i) if to Sunoco:

 

       Sunoco, Inc.

       1735 Market Street, Suite LL

       Philadelphia, PA 19103

       Attn: Chief Financial Officer

 

       with a copy to:

 

       Sunoco, Inc.

       1735 Market Street, Suite LL

       Philadelphia, PA 19103

       Attn: General Counsel

 

  (ii) if to SunCoke:

 

       SunCoke Energy, Inc.

       1011 Warrenville Road

       6th Floor

       Lisle, IL 60532

       Attn: Chief Financial Officer

 

       with a copy to:

 

       SunCoke Energy, Inc.

       1011 Warrenville Road

       6th Floor

       Lisle, IL 60532

       Attn: General Counsel

Section 11.06. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

 

-19-



--------------------------------------------------------------------------------

Section 11.07. Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement, the Separation Agreement and the other Ancillary
Agreements constitute the entire agreement of the Parties with respect to the
subject matter of this Agreement and supersede all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement.

Section 11.08. No Third-Party Beneficiaries. Except as provided in Article VIII
with respect to Provider Indemnified Parties and Recipient Indemnified Parties,
this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person, including any union or any
employee or former employee of Sunoco or SunCoke, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.

Section 11.09. Governing Law. This Agreement (and any claims or disputes arising
out of or related to this Agreement or to the transactions contemplated by this
Agreement or to the inducement of any Party to enter into this Agreement or the
transactions contemplated by this Agreement, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall in all respects be governed by, and construed in accordance
with, the Laws of the State of New York, including all matters of construction,
validity and performance, in each case without reference to any conflict of Law
rules that might lead to the application of the Laws of any other jurisdiction.

Section 11.10. Amendment. No provision of this Agreement, including any
Schedules to this Agreement, may be amended, supplemented or modified except by
a written instrument making specific reference to this Agreement or any such
Schedules to this Agreement, as applicable, signed by all the Parties.

Section 11.11. Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph and Schedule are references to the Articles,
Sections, paragraphs and Schedules of this Agreement unless otherwise specified;
(c) references to “$” shall mean U.S. dollars; (d) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (e) the word “or” shall not be
exclusive; (f) references to “written” or “in writing” include in electronic
form; (g) provisions shall apply, when appropriate, to successive events and
transactions; (h) the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement; (i) Sunoco and SunCoke have each participated in the negotiation
and drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement; (j) a reference to any Person
includes such Person’s successors and permitted assigns; (k) any reference to
“days” means calendar days unless business days are expressly specified; and
(l) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded, if the
last day of such period is not a business day, the period shall end on the next
succeeding business day.

 

-20-



--------------------------------------------------------------------------------

Section 11.12. Counterparts. This Agreement may be executed in one or more
counterparts, and by each Party in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or portable document format (PDF)
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

Section 11.13. Assignability. This Agreement shall not be assigned by operation
of Law or otherwise without the prior written consent of Sunoco and SunCoke,
except that each Party may:

(a) assign all of its rights and obligations under this Agreement to any of its
Subsidiaries; provided, however, that no such assignment shall release Sunoco or
SunCoke, as the case may be, from any liability or obligation under this
Agreement;

(b) in connection with the divestiture of any Subsidiary or business of such
Party that is a Recipient to an acquiror that is not a competitor of the
Provider, assign to the acquiror of such Subsidiary or business its rights and
obligations as a Recipient with respect to the Services provided to such
divested Subsidiary or business under this Agreement; provided, however, that
(i) no such assignment shall release Sunoco or SunCoke, as the case may be, from
any liability or obligation under this Agreement, (ii) any and all costs and
expenses incurred by either Party in connection with such assignment (including
in connection with clause (iii) of this proviso) shall be borne solely by the
assigning Party, and (iii) the Parties shall in good faith negotiate any
amendments to this Agreement, including the Annexes and Schedules to this
Agreement, that may be necessary or appropriate in order to assign such
Services; and

(c) in connection with the divestiture of any Subsidiary or business of such
Party that is a Recipient to an acquiror that is a competitor of the Provider,
assign to the acquiror of such Subsidiary or business its rights and obligations
as a Recipient with respect to the Services provided to such divested Subsidiary
or business under this Agreement; provided, however, that (i) no such assignment
shall release Sunoco or SunCoke, as the case may be, from any liability or
obligation under this Agreement, (ii) any and all costs and expenses incurred by
either Party in connection with such assignment (including in connection with
clause (iii) of this proviso) shall be borne solely by the assigning Party,
(iii) the Parties shall in good faith negotiate any amendments to this
Agreement, including the Annexes and Schedules to this Agreement, that may be
necessary or appropriate in order to ensure that such assignment will not
(x) materially and adversely affect the businesses and operations of each of the
Parties and their respective Affiliates or (y) create a competitive disadvantage
for the Provider with respect to an acquiror that is a competitor, and (iv) no
Party shall be obligated to provide any such assigned Services to an acquiror
that is a competitor if the provision of such assigned Services to such acquiror
would disrupt the operation of such Party’s businesses or create a competitive
disadvantage for such Party with respect to such acquiror;

 

-21-



--------------------------------------------------------------------------------

Section 11.14. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY TO THIS AGREEMENT HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER TRANSACTION AGREEMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.14.

Section 11.15. Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, Affiliate, agent, attorney
or representative of either Sunoco or SunCoke or their Affiliates shall have any
liability for any obligations or liabilities of Sunoco or SunCoke, respectively,
under this Agreement or for any claims based on, in respect of, or by reason of,
the transactions contemplated by this Agreement.

[The remainder of this page is intentionally left blank.]

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

SUNOCO, INC. By:  

/s/ Brian P. MacDonald

  Name:   Brian P. MacDonald   Title:   Senior Vice President and Chief
Financial Officer SUNCOKE ENERGY, INC. By:  

/s/ Denise R. Cade

  Name:   Denise R. Cade   Title:   Senior Vice President, General Counsel and
Corporate Secretary

 

-23-



--------------------------------------------------------------------------------

Schedule A

Sunoco Services

Unless otherwise specified below, for a period commencing on the IPO Closing
Date, and ending on the Distribution Date, Sunoco, Inc. (“Sunoco”) will provide
the following services to SunCoke Energy, Inc. (“SunCoke”), upon the request of
SunCoke, at the monthly Service Charge described in Article VI of this
Agreement, with such increases or reductions thereto, or such additional fees
and expenses, as may be agreed upon by the parties.

 

  1. Information Technology Services:

 

  •  

Network Access: Sunoco will maintain current user accounts and intranet and
network access privileges through its active directory servers. The Service
Charge paid by SunCoke to Sunoco will reflect the monthly cost to Sunoco of
maintaining and managing the SunCoke Network links. Sunoco will facilitate
timely separation of active directory, electronic mail and intranet and network
access privileges. Sunoco will provide SunCoke with use of, and access to,
active directory, electronic mail and intranet until July 1, 2011. The Parties
anticipate that the network links to SunCoke’s various subsidiary cokemaking
operations will be disconnected and fully disabled on or before August 1, 2011;
provided, however, that such disconnection may be delayed in response to
unforeseen operational or logistical issues.

 

  •  

Financial Reporting: Sunoco will maintain relevant access points and
connectivity to permit SunCoke to access applicable financial reporting
programs, including but not limited to: FAMIS, Maximo and eMOC. The network link
from the SunCoke Datacenter to Wipro Tempe Datacenter will be operational along
with a firewall, until FAMIS, Maximo and eMOC are no longer required. SunCoke
will pay Sunoco a one time setup fee for the firewall, and a monthly fee for
ongoing management of the firewall.

 

  •  

Certain Historical Financial Data: Sunoco also will provide continuing access,
for a period ending on the date that is the five (5) year anniversary of the
Distribution Date, to historical financial information relating to SunCoke and
its subsidiaries contained in Sunoco’s financial reporting programs. Sunoco will
provide reasonable assistance, during normal business hours, with any data
export needed with regard to historical financial information of SunCoke.

 

  •  

Sunoco Applicant Tracking Software (ATS): Sunoco will provide access to the
HRSmart software and database, utilized by SunCoke for posting job descriptions,
reviewing resumés of external and internal job applicants, and tracking the
progress of applicants through the screening and interview phases.

 

  •  

Other IT infrastructure: During the period in which SunCoke remains a
“controlled company” of Sunoco (as such term is defined by regulation of the
applicable exchange on which SunCoke’s common stock is listed for trading),
Sunoco will provide access to the following functionalities: IT Systems support
for Sunoco HELPDESK and Pi operations application.

 

A-1



--------------------------------------------------------------------------------

  2. Treasury Services:

 

  •  

Advice and consultation: Sunoco will provide advice and assistance, from time to
time, on the following matters:

 

  •  

Cash management: Administrative and processing matters, e.g., transfer of funds
by wire to and from existing bank accounts at SunCoke and its subsidiaries.

 

  •  

Debt administration: Establishment of debt repayment schedules; satisfaction of
debt compliance obligations, according to applicable covenant requirements;
structuring and arranging of financial transactions (e.g., bank credit
facilities, project financing, etc.); and analysis and management of credit risk
(including counter-party credit risk).

 

  •  

Shareholder administration: Communication with transfer agent and registrar for
SunCoke common stock, regarding movement of shares.

 

  3. Risk Management and Insurance Services:

 

  •  

Advice and consultation. Sunoco will provide consultation and advice, as
requested by SunCoke, on risk management and insurance services.

 

  4. Legal Services: Sunoco will provide such advice and consultation, as needed
to enable SunCoke to assume full management of the following matters:

 

  •  

Public company compliance. Development of procedures to comply with periodic
public reporting requirements of the U.S. securities laws; exchange listing and
trading rules; internal business conduct compliance policies; general corporate
governance and corporate secretarial matters.

 

  •  

HR Legal. EEO compliance, and labor and employment compliance issues that
pre-date the initial public offering of SunCoke common stock.

 

  •  

Other matters. SunCoke litigation matters (except for environmental litigation)
outstanding on the closing date for the initial public offering of SunCoke
common stock.

 

  5. Tax Services:

 

  •  

Preparation of tax returns. Sunoco will assist SunCoke Energy with the
preparation and filing of required tax returns by providing the requisite access
to such historical financial, operational and other data as may be desirable or
necessary in connection with the preparation of such tax returns; provided,
however, that all tax services and agreements related to tax filings are to be
governed by that certain Tax Sharing Agreement by and between Sunoco, Inc. and
SunCoke Energy, Inc., dated as of July 18, 2011.

 

A-2



--------------------------------------------------------------------------------

  6. Internal Audit Services:

 

  •  

Audit supervision and assistance: Sunoco will:

 

  •  

Planned internal audits. Perform internal audits of identified SunCoke activity,
in accordance with the annual audit plan provided to the Chief Financial Officer
of SunCoke and approved by the Audit Committee of Sunoco’s Board of Directors.

 

  •  

Consultation. Be available for consultation to assist and review SunCoke’s
development of its controls over financial disclosure and reporting, and other
internal controls.

 

  7. Other Matters:

 

  •  

Sunoco, as requested by SunCoke, will provide advice and assistance, in a manner
consistent with past practice, on the following matters (the actual scope of
such advice and assistance to be mutually agreed upon by the parties prior to
the provision of any such services):

 

  •  

Public relations, media and communications advice

 

  •  

Government affairs (e.g., tax credit legislation) consultation.

 

  •  

Health, environment & safety audit services.

 

  •  

Medical Review and Executive Wellness and Medical Onboarding programs. SunCoke
will continue to have access to the services of third-party medical providers
contracted by Sunoco to conduct employment drug screens and physicals for
SunCoke employees, and Sunoco’s Corporate Medical Director will continue to
oversee such activities.

 

  •  

Certain travel-related services, including aviation services. SunCoke Energy
will be charged an amount relating to, e.g., lease of corporate aircraft and
costs relating to flight crew and maintenance.

 

  •  

Prudential Relocation Services. Sunoco will permit SunCoke (as a named
subsidiary under Sunoco’s master contract with Prudential Relocation Services)
to utilize the services of Prudential Relocation Services for relocation of
SunCoke employees.

 

  •  

Sunoco‘s membership in the PJM Interconnection LLC regional electric
transmission organization.

 

A-3



--------------------------------------------------------------------------------

Schedule B

SunCoke Services

[None]

 

B-1



--------------------------------------------------------------------------------

Exhibit I

Services Managers

 

1. Initial SunCoke Services Manager:

 

     Martin R. Titus

     Vice President, Global Sourcing and Information Technology

     SunCoke Energy, Inc.

 

2. Initial Sunoco Services Manager:

 

     M. Charmian Uy

     Vice President and Treasurer

     Sunoco, Inc.

 

I-1